Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 9/24/2021, where Applicant amended the claims. Claims 1-20 remain pending. 
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered and are persuasive.  Therefore, the previous 112b and 102 rejections have been withdrawn.  However, upon further consideration, a new 112b rejection is made below, and a new grounds of rejection is made based on Abraham in view of Dudziak, and in further view of Ray.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 1 of the amended limitation recites “… request to amend code of the hosted application…”, and line 7 of the amended limitation recites “… automatically reconfigure the hosted application…”.  However, the relationship between these two limitations are unclear. It is unclear if the request to amend the code results in the recited reconfiguration, or if the request to amend is separate from the reconfiguring and results in a subsequent amended code (pre or post reconfiguring), or if the request to amend and the reconfiguring are somehow the same thing. The claims appears to be incomplete and requires further clarification.
Claims 8 and 15 are slight variations of the rejected claim above, and are therefore rejected based on the same rationale.
Dependent claims inherit the deficiencies of the parent independent claim and are thus rejected based upon the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,8,14-16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US Publication 20190324879) in view of Dudziak et al (US Publication 20140237564).
In reference to claim 1, Abraham teaches a system comprising: a server configured to host an application; a knowledge management tool, comprising:
a memory configured to store data lineage criteria, the data lineage criteria comprising predefined ranges of values for server configuration data and application configuration data (see at least paragraph 50, which teaches defining and storing a configuration policy data comprising configuration values); and a processor coupled to the memory and configured to:
receive a request to change one or more of a configuration of the server, a code of the hosted application, and a configuration of the hosted application (see at least paragraph 27, which teaches receiving a request for a configuration change to the policy);
determine whether a misalignment is detected associated with the requested change being outside at least one of the predefined ranges of values for server configuration data and application configuration data of the data lineage criteria (see at least paragraph 62, which teaches determining if the requested change is compliant or noncompliant by being outside a range of values);
in response to determining that the misalignment is not detected, allow the requested change to be implemented in one or both of the server and the hosted application (see at least paragraph 47 lines 27-30, which teaches finding the configuration change to be compliant and then applying it);
in response to determining that the misalignment is detected:

in response to receiving a response to the alert indicating to implement the requested change, allow implementation of the requested change (see at least paragraph 66 lines 10-16, which teaches allowing the configuration change to be applied); and
in response to receiving a response to the alert indicating not to implement the requested change, prevent implementation of the requested change (see at least paragraph 68 lines 17-22, which teaches preventing the configuration change from being applied).

Abraham fails to explicitly teach wherein the request further comprises a request to amend code of the hosted application to include instructions to access data from a data source; and the processor is further configured to: determine that the data source is not accessible to the hosted application; and after determining that the data source is not accessible to the hosted application, automatically reconfigure the hosted application to allow the hosted application to access the data source. However, Dudziak teaches providing an application access to a network provider server 220 which is a data source (see Dudziak, at least paragraph 18 second half, and paragraph 19 lines 8-12). Dudziak further discloses that a determination is made that the application is unable to access the network provider server (See Dudziak, at least paragraph 66 lines 4-8), and then performing a restoration function which updates/reconfigures the application with restored credentials thus enabling the application to access the network provider server (see Dudziak, at least paragraph 72 lines 1-8 and paragraph 73 lines 5-15). It would have been 
In reference to claim 2, this is taught by Abraham, see at least paragraph 16 lines 5-10, Abraham teaches at least a personal computer and other user devices.
In reference to claim 7, this is taught by Abraham, see at least paragraphs 54-58, Abraham teaches configuration change for data access, and see at least paragraph 65, Abraham teaches determining that the configuration change is not secure and determining an action.
Claims 8,9,14-16,20 are slight variations of the rejected claims 1,2,7 above and are encompassed by them. Accordingly claims 8,9,14-16,20 are therefore rejected based on the same rationale.

Claims 3,10,17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US Publication 20190324879) in view of Dudziak et al (US Publication 20140237564) in further view of Ray et al (US Patent 9451051).
In reference to claim 3, Abraham teaches  wherein:
the received request comprises a request to change code of the hosted application corresponding to changing a data synchronization rate of the hosted application to an updated data synchronization time (see at least paragraphs 29,30,34,35, which teaches configuration change for application time); and the processor is further configured to determine if the misalignment detected by:
(see at least paragraph 62 lines 1-5, which teaches comparing configuration change to predefined values);
determining, based on the comparison of the updated data synchronization rate to the threshold range of data synchronization values, whether the updated data synchronization rate is within the threshold range of data synchronization values (see at least paragraphs 30,62, which teaches a policy with predefined time value and comparing the configuration change to the configuration policy);
in response to determining that the updated data synchronization rate is within the threshold range of data synchronization values, determine that the misalignment is not detected (see at least paragraph 64, which teaches determining the change is compatible); and
in response to determining that the updated data synchronization time is not within the threshold range of data synchronization values, determine that the misalignment is detected (see at least paragraph 65, which teaches determining the change is not compatible).
Dudziak fails to explicitly teach the data synchronization rate is a rate at which data is synchronized between the hosted application and the data source. However, Ray adjusting application data access over a network (see Ray, at least Abstract), and discloses adjusting data synchronization rate between an application and a server/gateway (see Ray, at least column 11 lines 15-21 & 31-40). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Abraham based on the teachings of Ray for the purpose of ensuring the quality synchronization according to measured current and future network performance.


Claims 4-6,11-13,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US Publication 20190324879) in view of Dudziak et al (US Publication 20140237564) in further view of Scarpelli et al (US Publication 20110238377).
In reference to claim 4, Abraham teaches a data lineage database comprising an application data record, the application data record comprising a record of the application configuration data and comprising a record of the server configuration data (see at least paragraph 50, which teaches configuration policy record for the application); and
the processor of the knowledge management tool further configured, in response to receiving a response indicating to implement the requested change, to: provide the requested change to the data lineage database; and update one or both of the application data record and the server data record to include the requested change (see at least paragraph 68 lines 23-41, which teaches including the configuration change to the database). 
Abraham fails to explicitly teach the configuration for a server data record. However, Scarpelli teaches performance configuration for server computer (see Scarpelli, at least paragraphs 23 & 37). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Abraham based on the teachings of Scarpelli and performing configuration changes to the computer in addition to the application for the purpose of ensuring the improvement the overall performance of the computer and application.
In reference to claim 5, this is taught by Abraham, see at least paragraph 68 lines 23-41, where Abraham teaches receiving configuration policy change and updating the values based upon the application records. Abraham fails to explicitly teach the configuration for a server data record. However, Scarpelli teaches performance configuration for server computer (see Scarpelli, at least paragraphs 23 & 37). It would have been obvious before the effective filing date of the 
In reference to claim 6, this is taught by Abraham, see at least paragraph 69, Abraham teaches an allowance ticket for an administrator over a network, which presents the configuration change and list of alerts.
Claims 11-13,18,19 are slight variations of the rejected claims 4-6 above and are encompassed by them. Accordingly claims 11-13,18,19 are therefore rejected based on the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
November 15, 2021